DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 03/13/2020.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on March 13, 2020 claims priority provisional application 62/817,966 filed on March 13, 2019.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 25 March 2021.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites, “….and applying a one-way cryptographic function to the corresponding encryption key for each datastream fragment to generate a transformed fragment having a value that depends on both a value of that datastream fragment and the a value of the corresponding encryption key..”. Claim 9 recites a limitation, “and applying a one-way cryptographic function to the corresponding encryption key for each datastream fragment to generate a transformed fragment having a value that depends on both a value of that datastream fragment and the a value of the corresponding encryption key”,  Claim 14 recites a limitation, “…and applying a one-way cryptographic function to the corresponding encryption key for each datastream fragment to generate a transformed fragment having a value that depends on both a value of that datastream fragment and the a value of the corresponding encryption key…”. Examiner suggest removing an “a” from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-2, 9-10, 14 and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7 of copending Application No. 17/160,072. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 
Instant Application 16/818,807
 
Pending Co Application  17/160,072
 
 
 PUF-BASED KEY GENERATION FOR CRYPTOGRAPHIC SCHEMES
 
PHYSICAL UNCLONABLE FUNCTION-BASED ENCRYPTION SCHEMES WITH COMBINATION OF HASHING METHODS
 
 
 
 
 
 
1
A system, comprising: a processor, and memory coupled to the processor, the memory storing: device data representing measured device characteristics of physical-unclonable- function ("PUF") arrays having pluralities of PUF devices, each PUF array belonging to one of a plurality of computing devices, wherein each computing device of the plurality of computing device is part of a network of computing devices; and executable instructions that, when executed by the processor, cause the processor to: transmit a processing instruction to a remote device, wherein the remote device is configured to use the processing instruction to determine a set of PUF devices belonging to the PUF array of the remote device and measure characteristics of those PUF devices; determine expected measurement values of characteristics of the set of PUF devices measured by the remote device by using the processing instruction to identify and retrieve a subset of the device data stored in the memory and associated with the set of PUF devices measured by the remote device; derive a set of encryption keys from the expected measurement values; and communicate with the remote device by performing a cryptographic operation secured by the set of encryption keys that includes: segmenting a datastream into datastream fragments; associating each datastream fragment with a corresponding encryption key belonging to the set of encryption keys; and applying a one-way cryptographic function to the corresponding encryption key for each datastream fragment to generate a transformed fragment having a value that depends on both a value of that datastream fragment and the a value of the corresponding encryption key.
1
A system, comprising: a processor, and memory coupled to the processor, the memory storing: device data representing measured device characteristics of physical-unclonable- function ("PUF") arrays having pluralities of PUF devices, each PUF array belonging to one of a plurality of computing devices, wherein each computing device of the plurality of computing device is part of a network of computing devices; and executable instructions that, when executed by the processor, cause the processor to: transmit a processing instruction to a remote device, wherein the remote device is configured to use the processing instruction to determine a set of PUF devices belonging to the PUF array of the remote device and measure characteristics of those PUF devices; determine expected measurement values of characteristics of the set of PUF devices measured by the remote device by using the processing instruction to identify and retrieve a subset of the device data stored in the memory and associated with the set of PUF devices measured by the remote device; derive a set of encryption keys from the expected measurement values; and communicate with the remote device by performing a cryptographic operation secured by the set of encryption keys that includes: segmenting a first data stream into a first plurality of data stream fragments; segmenting a first data stream fragment of the first plurality of data stream fragments into a first numeric value and a second numeric value; identifying, using the first numeric value, a first encryption key of the set of encryption keys; and applying a one-way cryptographic function to the first encryption key a first number of times determined by the second numeric value to generate a transformed fragment having a value that depends on the values of the first numeric value and the second numeric value from the first data stream fragment and a value of the first encryption key.
 
2
The system of claim 1, wherein the instructions, when executed by the processor to perform the cryptographic operation, cause the processor to: receive, as the datastream, a ciphertext generated by the remote device; extract the datastream fragments such that each datastream fragment has a predetermined length; wherein applying the one-way cryptographic function to the corresponding encryption key for each datastream fragment comprises: repeatedly applying the one-way cryptographic function to each datastream fragment to produce an intermediate result until the intermediate result is equivalent to a result of repeatedly applying the one-way cryptographic function to the corresponding encryption key for that datastream fragment a predetermined number of times; outputting, as a decrypted value of each datastream fragment, a number of times the one-way cryptographic function was repeatedly applied to that datastream fragment; and concatenating the decrypted values of each ciphertext fragment to form a decrypted message.
2
The system of claim 1, wherein the instructions, when executed by the processor to perform the cryptographic operation, cause the processor to: receive, as a second data stream, a ciphertext generated by the remote device; extract a second data stream fragment from the second data stream; and for a second encryption key in the set of encryption keys: repeatedly apply the one-way cryptographic function to the second data stream fragment a second number of times to produce an intermediate result that is equivalent to a result of repeatedly applying the one-way cryptographic function to the second encryption key the second number of times; output, as a decrypted value of the second data stream fragment an output value including the second number of times the one-way cryptographic function was repeatedly applied to the second data stream fragment and a third numeric value associated with the second encryption key.
 
9
A system, comprising: a processor, a physical-unclonable-function ("PUF") array of PUF devices, and memory coupled to the processor, the memory storing instructions that, upon execution by the processor, cause the processor to: receive a processing instruction; determine a set of PUF devices belonging to the PUF array using the processing instruction and measure characteristics of the set of PUF devices processing instruction derive a set of encryption keys from the measured characteristics of the PUF devices determined using the processing instruction; and communicate with a remote device by performing a cryptographic operation secured by the set of encryption keys that includes: segmenting a datastream into datastream fragments; associating each datastream fragment with a corresponding encryption key; and applying a one-way cryptographic function to the corresponding encryption key for each datastream fragment to generate a transformed fragment having a value that depends on both a value of that datastream fragment and the a value of the corresponding encryption key.
7
A system, comprising: a processor, and memory coupled to the processor, the memory storing: device data representing measured device characteristics of at least one physical- unclonable-function ("PUF") device; and executable instructions that, when executed by the processor, cause the processor to: derive a set of encryption keys from the measured device characteristics of the at least one PUF device; and communicate with a remote device by performing a cryptographic operation secured by the set of encryption keys that includes: segmenting a first data stream into a first plurality of data stream fragments; segmenting a first data stream fragment of the first plurality of data stream fragments into a first numeric value and a second numeric value; identifying, using the first numeric value, a first encryption key of the set of encryption keys; and applying a one-way cryptographic function to the first encryption key a first number of times determined by the second numeric value to generate a transformed fragment having a value that depends on the values of the first numeric value and the second numeric value from the first data stream fragment and a value of the first encryption key.
 
10
The system of claim 9, wherein the instructions, when executed by the processor to perform the cryptographic operation, cause the processor to: receive, as the datastream, a ciphertext generated by the remote device; associate a corresponding encryption key derived from the measured characteristics of the set of PUF devices using the processing instruction with each datastream fragment; repeatedly apply the one-way cryptographic function to each datastream fragment to produce an intermediate result until the intermediate result is equivalent to a result of repeatedly applying the one-way cryptographic function to the corresponding encryption key for that datastream fragment a predetermined number of times; output, as a decrypted value of each datastream fragment, a number of times the one- way cryptographic function was repeatedly applied to that ciphertext fragment; and concatenate the decrypted values of each ciphertext fragment to form a decrypted message.
2
The system of claim 1, wherein the instructions, when executed by the processor to perform the cryptographic operation, cause the processor to: receive, as a second data stream, a ciphertext generated by the remote device; extract a second data stream fragment from the second data stream; and for a second encryption key in the set of encryption keys: repeatedly apply the one-way cryptographic function to the second data stream fragment a second number of times to produce an intermediate result that is equivalent to a result of repeatedly applying the one-way cryptographic function to the second encryption key the second number of times; output, as a decrypted value of the second data stream fragment an output value including the second number of times the one-way cryptographic function was repeatedly applied to the second data stream fragment and a third numeric value associated with the second encryption key.
 
14
A method of secure communication between a first computing device having a physical unclonable function ("PUF") array of PUF devices and a second computing device storing device data representing characteristics of the PUF array of the first computing device, the method comprising: receiving a processing instruction and determining a set of PUF devices belonging to a PUF array using the processing instruction; obtaining characteristics of a set PUF devices determined using the processing instruction and belonging to the PUF array; deriving a set of encryption keys from the characteristics of the set of PUF devices determined using the processing instruction; and performing a cryptographic operation secured by the set of encryption keys that includes: segmenting a datastream into datastream fragments; associating each datastream fragment with a corresponding encryption key belonging to the set of encryption keys; and applying a one-way cryptographic function to the corresponding encryption key for each datastream fragment to generate a transformed fragment having a value that depends on both a value of that datastream fragment and the a value of the corresponding encryption key.
1
A system, comprising: a processor, and memory coupled to the processor, the memory storing: device data representing measured device characteristics of physical-unclonable- function ("PUF") arrays having pluralities of PUF devices, each PUF array belonging to one of a plurality of computing devices, wherein each computing device of the plurality of computing device is part of a network of computing devices; and executable instructions that, when executed by the processor, cause the processor to: transmit a processing instruction to a remote device, wherein the remote device is configured to use the processing instruction to determine a set of PUF devices belonging to the PUF array of the remote device and measure characteristics of those PUF devices; determine expected measurement values of characteristics of the set of PUF devices measured by the remote device by using the processing instruction to identify and retrieve a subset of the device data stored in the memory and associated with the set of PUF devices measured by the remote device; derive a set of encryption keys from the expected measurement values; and communicate with the remote device by performing a cryptographic operation secured by the set of encryption keys that includes: segmenting a first data stream into a first plurality of data stream fragments; segmenting a first data stream fragment of the first plurality of data stream fragments into a first numeric value and a second numeric value; identifying, using the first numeric value, a first encryption key of the set of encryption keys; and applying a one-way cryptographic function to the first encryption key a first number of times determined by the second numeric value to generate a transformed fragment having a value that depends on the values of the first numeric value and the second numeric value from the first data stream fragment and a value of the first encryption key.
 
17
 The method of claim 14, wherein performing the cryptographic operation comprises: receiving, as the datastream, a ciphertext; generating the datastream fragments by extracting ciphertext fragments each having a predetermined length from the ciphertext; repeatedly applying a one-way cryptographic function to each datastream fragment to produce an intermediate result until the intermediate result is equivalent to a result of repeatedly applying the one-way cryptographic function to the corresponding encryption key for that datastream fragment a predetermined number of times; outputting, as a decrypted value of each datastream fragment, a number of times the one-way cryptographic function was repeatedly applied to that datastream fragment; and concatenating the decrypted values of each datastream fragment to form a decrypted message.
2
The system of claim 1, wherein the instructions, when executed by the processor to perform the cryptographic operation, cause the processor to: receive, as a second data stream, a ciphertext generated by the remote device; extract a second data stream fragment from the second data stream; and for a second encryption key in the set of encryption keys: repeatedly apply the one-way cryptographic function to the second data stream fragment a second number of times to produce an intermediate result that is equivalent to a result of repeatedly applying the one-way cryptographic function to the second encryption key the second number of times; output, as a decrypted value of the second data stream fragment an output value including the second number of times the one-way cryptographic function was repeatedly applied to the second data stream fragment and a third numeric value associated with the second encryption key.
 


Claim Analysis - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…the remote device is configured to use the processing instruction to determine…..” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since these claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-18 and 20 have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“the remote device” is interpreted as Client shown in Figure 2 The Client recites sufficient structure as per paragraph 35 of specification. The paragraph describes client device includes an APG 210. The APG 210 includes a PUF array 260 which may be accessed by a microcontroller of the APG 210 or other processing circuitry of the client 205. The PUF array 260 of a client 205 is an array of electronic or other devices with measurable physical characteristics, configured in an addressable array similar to an addressable memory device such as RAM or ROM chip. Due to small variations which occur during semiconductor manufacturing or other manufacturing processes, each PUF device (and hence each PUF array 260) may be unique.

Claims 3-8, 11-13, 15-16 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reference by Shih-Lien Linus Lu (US PGPUB. # US 2020/0052912) discloses, a method to secure software update information for authorized entities. In one embodiment, a device for receiving secured software update information from a server, the device includes: a physical unclonable function (PUF) information generator, comprising a PUF cell array, configured to generate PUF information, wherein the PUF information comprises at least one PUF response output, wherein the at least one PUF response output is used to encrypt the software update information on the server so as to generate encrypted software update information; a first encrypter, configured to encrypt the PUF information from the PUF information generator using one of at least one public key from the server so as to generate encrypted PUF information; and a second encrypter, configured to decrypt the encrypted software update information using one of the at least one PUF response output so as to obtain the software update information. (Abstract). Particular Lu teaches, PUF Cell array in a server and a client device having a PUF array. The PUF information, including the PUF response R and the helper data H are generated from the PUF generator 108 and the helper data generator 106 of the device 102 respectively. Specifically, a first device 102A generates first PUF information (R1||H1). (Fig. 5, ¶51). The method 500 continues to operation 514 in which encrypted software update information E(R, SW) and a corresponding challenge C are transmitted to the corresponding device 102. In certain embodiments, when the server 104 selects a response R from a plurality of responses of a device 102 for encryption of the software update information, the server 104 also transmits the corresponding challenge C back to the device 102 together with the encrypted software update information E(R, SW).||.C. Specifically, the device 102A receives the encrypted software information E(R1,SW1).parallel.C1 and the device 102B receives the encrypted software information E(R2, SW2).parallel.C2 from the server 104. (Fig. 5(514), ¶58). The method 500 continues with operation 516, in which a response R is obtained according to the received corresponding challenge C from the server 104 by the device 102. In some embodiments, a PUF generator 200 of a device 102 can generate a plurality of PUF response outputs corresponding to a plurality of (Fig. 5(516A), ¶59). 
The reference by Mlodrag Potkinjak (US PGPUB. # US 2010/0322428) discloses, a source computer can encrypt a message using a simulation of a hardware cryptographic unit. The encrypted message can then be sent to a destination computer. The destination computer can then use the hardware cryptographic unit to decrypt the message. The source computer can use a simulation of the hardware cryptographic unit to transform an input value into a simulation output. The simulation output can be transmitted from the source computer to the destination computer where all possible input values can be rapidly run through the hardware cryptographic unit until the output of the hardware cryptographic unit matches the simulated output. The input value that generated the matching output is now a shared secret between the source computer and destination computer without ever having been transmitted in the clear over the communication channel. (Abstract). Process 500 begins at operation 510, where an input value may be selected from a large input value pool 405 by a source computer 410. The selection may be made randomly, pseudo-randomly, or in any other fashion. Once shared to the destination computer 420, the randomly selected input value 425 may be considered a shared secret key between the source computer 410 and the destination computer 420. Continuing to operation 520, parameterized characteristics for simulating the HPPUF 150 may be received at the source computer 410 from the (Fig. 6, ¶55-¶57). Process 600 begins at operation 610, where a hardware cryptographic unit 110 comprising a hardware public physically unclonable function may be manufactured. Continuing to operation 620, unique characteristics may be parameterized for the hardware cryptographic unit 110. Continuing to operation 630, the unique characteristics parameterized in operation 620 may be transmitted to the source computer 410. Continuing to operation 640, the destination computer 420 may receive a simulated output from the source computer 410. Continuing to operation 650, a ciphertext, or encrypted message, may be received from the source computer 410 by the destination computer 420. Continuing to operation 660, all values from the pool of input values 405 may be run through the hardware cryptographic unit 110 to find the particular input value that generates the simulated (Fig. 7, ¶56-¶61).
The reference by Srinivasan Rangaraj (US PGPUB. # US 2019/0182236) discloses, a method including: receiving by a client N public encryption keys over a network from a server, wherein N is an integer greater than 1; generating N session keys in response to receiving the N public encryption keys; encrypting each of the N session keys with a respective one of the N public encryption keys; subsequent to encrypting each of the N session keys, sending the N session keys encrypted over the network to the server; encrypting, with a first one of the N session keys, a first portion of a payload associated with a first message; encrypting, with a second one of the N session keys, a second portion of the payload associated with the first message; and sending the first message, comprising the payload encrypted, to the server from the client. (Abstract). At action 510, the encryption application encrypts a first portion of a payload with a first one of the N session keys. The encryption application also encrypts a second portion of the payload with a second one of the N session keys. As noted (Fig. 5(510), ¶70). At action 560, the encryption application 136 decrypts and reassembles the payload to generate clear text. For instance, the encryption application 136 may decrypt a first portion of the payload using a first one of the N session keys and decrypt a second portion of the payload using a second one of the N session keys. As noted above, N may be any appropriate integer greater than 1. So in an example in which N equals 3, action 560 may also include decrypting a third portion of the payload using a third one of the N session keys. Action 560 may also include using knowledge about the particular payload division to appropriately decrypt and reassemble the payload. (Fig. 6(560), ¶77).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
	Hugesh et al.  (US PGPUB. # US 2013/0083926) discloses, the quantum key management innovations combine quantum key distribution and a quantum identification protocol with a Merkle signature scheme (using Winternitz one-time digital signatures or other one-time digital signatures, and Merkle hash trees) to constitute a cryptography system. More generally, the quantum key management innovations 
	Adham et al. (US PGPUB. # US 2019/0165956) discloses, generating a security key for an integrated circuit device include generating a plurality of key bits with a physically unclonable function (PUF) generator. Unstable bits of the plurality of key bits are identified, and a security key is generated based on the plurality of key bits, wherein the security key excludes the identified unstable bits.
	Park et al. (US PGPUB. # US 2018/0337793) discloses, a physical unclonable function (PUF) circuit and a PUF system including the same are provided. The PUF circuit includes a plurality of PUF cells each configured to generate an output voltage by dividing a power voltage, a reference voltage generator configured to generate a first reference voltage by dividing the power voltage, and a comparing unit configured to sequentially compare the output voltages of the plurality of PUF cells with the first reference voltage to output data values of the plurality of PUF cells.
	MAI et al. (US PGPUB. # US 2017/0180140) discloses, a method includes obtaining, by a response generator circuit, reliability information for each bit of an array of bits provided by a physical unclonable function (PUF) circuit; receiving, from the PUF circuit during run time, an array of values for the array of bits; selecting a plurality of 
	Teuwen et al. (US PGPUB. # US 2012/0131340) discloses, a method that includes a physically-unclonable function (PUF) device that receives a communication that includes a first challenge value, a second challenge value and a remote message authenticity value. The method includes the generation of additional challenge-response pairs in a secure manner. The additional challenge-response pairs are securely communicated between the PUF device and an authenticating server or other device for subsequent use in authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498